internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-111137-02 date june legend x state d1 d2 d3 d4 properties a b dear this responds to your letter dated date submitted on behalf of x requesting a ruling that the rental income received by x from renting certain properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts x was incorporated in state on d1 x elected to be treated as an s_corporation for its taxable_year beginning d2 x owns properties all of which are commercial facilities the duties of x’s employees include the following seek and screen clients negotiate and sign leases ensure that tenants understand and comply with their leases plant and maintain landscaping provide security guards trash removal snow removal and janitorial services maintain air conditioning heating plumbing and water sewage systems repair as needed buildings roofs structural_components and facades mechanical systems and electrical systems from d3 to d4 x received or accrued dollar_figurea in rents and paid_or_incurred dollar_figureb in relevant expenses with respect to properties law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1_1362-2 provides that rents do not include compensation however designated for_the_use_of or right to use any real or tangible_personal_property developed manufactured or produced_by_the_taxpayer if during the taxable_year the taxpayer is engaged in substantial development manufacturing or production of real or tangible_personal_property of the same type conclusion based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the rents x receives from the rental of properties are not passive_investment_income under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed concerning whether x otherwise satisfies the s_corporation eligibility requirements under sec_1361 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s carolyn gray sincerely carolyn gray acting assistant branch chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
